Exhibit 99.1 Contacts: Peter S. Garcia Jennifer Williams PDL BioPharma, Inc. Cook Williams Communications, Inc. 775-832-8500 360-668-3701 Peter.garcia@pdl.com Jennifer@cwcomm.org PDL BioPharma Provides Third Quarter 2013 Revenue Guidance of $97 Million INCLINE VILLAGE, NV, September 9, 2013 – PDL BioPharma, Inc. (PDL) (NASDAQ: PDLI) today announced revenue guidance for the third quarter ending September 30, 2013, of approximately $97 million, as compared with actual revenue of $85 million for the third quarter of 2012, an approximate 14 percent increase. The forecasted growth in revenues is driven by increased second quarter 2013 sales for Avastin
